  8:18-cr-00196-LSC-MDN Doc # 55 Filed: 07/29/20 Page 1 of 1 - Page ID # 120




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                 8:18CR196
                     Plaintiffs,

      vs.                                                          ORDER

COURTNEY CHEPKE

                     Defendant.


       This matter is before the Court on the government’s Motion to Dismiss Case

without Prejudice, ECF No. 54. Under Federal Rule of Criminal Procedure 48(a), leave

of court is granted for the dismissal of the Indictment, without prejudice.

       IT IS ORDERED that the Government’s Motion for Dismissal pursuant to Rule

48(a), ECF No. 54, is granted, and the Indictment is dismissed, without prejudice.

       Dated this 29th day of July 2020.


                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge
